January 8, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
  ROBERT W. JACKSON, INDIVIDUALLY AND D/B/A TOMBALL BOB'S
               TRACTORS & EQUIPMENT, Appellant

NO. 14-11-01073-CV                      V.

   LONGAGRIBUSINESS, L.L.C. N/K/A FARMTRAC NORTH AMERICA,
                              Appellee
                       ____________________
     This cause, an appeal from the judgment in favor of appellee,
LongAgribusiness, L.L.C. n/k/a Farmtrac North America, signed September 9,
2011, was heard on the transcript of the record. We have inspected the record and
find the trial court erred in calculating prejudgment interest. We therefore order
that the portions of the judgment that calculate prejudgment interest are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

      Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order Robert W. Jackson, individually and d/b/a Tomball Bob’s Tractors
& Equipment, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.